DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Applicant has amended the claims to incorporate the indicated allowable subject of claim 3 into claims 1 and 5 The limitation of “wherein, in a case where the measured traveling speed is larger than the predetermined speed, the control unit increases the steering assistance amount of the first assistance unit in accordance with the steering angle as compared to the steering assistance amount of the second assistance unit” is not disclosed by the prior art references, and is therefore viewed as novel subject matter, rendering the claims as allowable. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the present application to improve the invention disclosed in JP 2006-264622 A with the limitation taught by the present application because the relationship between the measured traveling speed and the steering assistance amount of each steering assistance unit controlled by the control unit is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571)272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA MARIE MCGUIRE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/JACOB B MEYER/Primary Examiner, Art Unit 3618